DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 19 May 2022 has been received and entered.  Claims 1, 2, 4-14, 17, 18 and 26 have been amended.  Claims 1-26 are currently pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any objection or rejection of record which is not expressly repeated in this action has been overcome by Applicant’s response and withdrawn.
Applicant’s arguments filed 19 May 2022 have been fully considered but are not found to be persuasive.

Election/Restrictions
Claims 4-9, 11, 13-14 and 23-25 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention and/or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 23 August 2021.  Claim 10 is withdrawn in part as including nonelected species.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 19 May 2022 has been considered by the examiner.

Drawings
The drawings were received on 19 May 2022.  These drawings are acceptable.

Specification
The amendment filed 19 May 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the deletion of the sentence in paragraph [00100].  The deletion of this sentence changes the disclosure of the instant application significantly and Applicant has not provided sufficient explanation why this deletion is not new matter.  
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 17 is objected to because of the following informalities:  claim 17 recites “wherein the cancer is a carcinoma of the … uterine, … parotid, …colorectal, …“.  These terms in the context in which they are used do not make sense.  A carcinoma could be of uterine tissue or uterus but not just “uterine”.  The recitation of parotid means “relating to, situated near, or affecting a parotid gland” but carcinoma of the parotid does not make sense.  Additionally, the list continues by reciting various carcinomas but when read in the context of the “wherein the cancer is a carcinoma of….” the recitation does not make grammatical sense as “carcinoma of squamous cell carcinomas” or “carcinoma of gliomas” or “carcinoma of sarcoma” is grammatically incorrect.  Appropriate correction is required.

Improper Markush
Claim 10 is rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share a “single structural similarity” and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117.
The Markush grouping of SEQ ID NO: 13 and 14 and SEQ ID NO: 15 or 16 is improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons: the amino acid sequences of the alternatives do not share a common structure which provides for the common function because the CDRs of the alternatives (which are the portions that define the function) are distinct.
To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use.

Response to Arguments
Applicant argues at page 10 of the response that:

    PNG
    media_image1.png
    187
    608
    media_image1.png
    Greyscale

Applicant’s argument has been fully considered, but is not found persuasive.  Applicant indicated that claims 4 and 7 were withdrawn (see Restriction Election filed 23 August 2021).  Therefore, claims 4 and 7 were not examined and therefore, were not included in the rejection.
Applicant further argues that the two Markush groups are proper because “SEQ ID NO:13 and 14 share a single structural similarity in that they are each an amino acid sequence of an immunoglobulin light chain that makes up a particular part of an antibody structure” and that “SEQ ID NO:15 and 16 are each an amino acid sequence of an immunoglobulin heavy chain that makes up a particular part of the antibody structure”.  Applicant states that each of these two Markush groups also share a common use which is to bind EGFL-6.  Applicant asserts that to require that the CDRs must be identical is to require a similarity that reaches beyond the basic requirements of a Markush group to the point that there would be no variation between the alternatives.  Applicant’s argument has been fully considered, but is not found persuasive.
While the members of the recited Markush are all antibody structures, membership into this class does not provide an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention because not all antibodies will bind EGFL-6.  The similarity that Applicant is relying upon is “antibody structure” and this is not sufficient for the function required by the claims (see MPEP 2117, subsection II.A).  Therefore, we move to subsection II.B. 
Where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as explained in subsection II.A, above, the members of the Markush grouping may still be considered to be proper where the alternatives share a substantial structural feature that is essential to a common use.
Because there is no recognized class of antibodies that bind EGFL-6, the Markush alternatives need to share a substantial structural feature that is essential to a common use.  In the case of antibodies, this would be the CDR regions of the variable chains.  Because the members of the recited Markush do not share a substantial structural feature that is essential to the common use of the antibodies, the Markush is improper.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 26 remains rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 26 is directed to a kit which comprises the anti-EGFL6 antibody or an antigen-binding portion thereof of Claim 1 and “an instruction”.  However, the recitation of a kit does not provide anything more than an intended use as “an instruction” is not anything tangible and does not actually further limit the subject matter of claim 1.  “An instruction” could be something as simple as “keep refrigerated” which does not further limit the subject matter of claim 1.  As such, claim 26 only comprises the element of claim 1 and therefore, does not further limit the subject matter of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
Applicant argues at page 11 that the claim has been amended to recite “an instruction” as remedial.  Applicant’s argument has been fully considered, but is not found persuasive for the reasons provided above in the grounds of rejection.  Applicant may wish to include an additional tangible item in the kit such as a buffer or excipient which would obviate the ground of rejection.  But as “an instruction” may actually be a verbal instruction, this is not a tangible element that further limits the subject matter of claim 1.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Claim 17 is directed to a method of inhibiting angiogenesis, or treating a cancer or inflammatory disorder in a subject by administering an anti-EGFL6 antibody or an antigen-binding portion thereof of claim 1 to the subject.  The claim also states that the cancer is a carcinoma of the skin, kidney, prostate, brain, uterine, adipose tissue, colorectal, lung, breast, ovarian, bone, ovary, stomach, pancreas, larynx, esophagus, testes, liver, parotid, biliary tract, colon, rectum, cervix, uterus, endometrium, kidney, bladder, thyroid, squamous cell carcinomas, adenocarcinomas, small cell carcinomas, melanomas, gliomas, glioblastomas, neuroblastomas, Kaposi’s sarcoma or sarcoma”. 
The instant specification fails to provide a nexus between EGFL6 and any angiogenesis disorder or any cancer or carcinoma or any inflammatory disorder.  The specification fails to teach anything with regard to inflammatory disorders and EGFL6.  None of the examples in the specification teach that EGFL6 plays any role at all in inflammatory disorders.  The skilled artisan would not have any expectation that administration of an antibody to EGFL6 would have any effect on any inflammatory disorder because EGFL6 has not been shown to be expressed in these tissues or to be involved in inflammation in tissues.  The instant specification is not enabled for treating inflammatory disorders by administering an antibody to EGFL6 because there is no established nexus between EGFL6 and any inflammatory disorder absent evidence to the contrary.
WO2017/136807 teaches that EGFL6 is a member of the EGF repeat superfamily and is associated with tumor tissues “in certain cancer types such as ovarian cancer and lung cancer” (emphasis added) with limited expression in healthy adult tissue (see [0003]).  Therefore, the prior art teaches that EGFL6 is not associated with all cancers (claim 19) and is only associated with certain cancers which include ovarian and lung cancer.  The instant specification states that EGFL6 mRNA levels are significantly decreased in a host of tumors, including glioma, lung cancer, hepatocellular carcinoma, pancreatic carcinoma, gastric cancer, breast cancer, prostate cancer, colorectal cancer and bladder cancer (see paragraph spanning pages 1-2).  Example 3 of the specification previously stated that EGFL6 is not expressed in normal cell lines (deleted by Applicant in the amendment filed 19 May 2022) and this is supported by the data presented in Figure 3.  Example 3 also states that expression of EGFL6 in lung, colon, ovarian, prostate, brain, uterine and breast cancer cell lines was measured.  The header for Example 3 states “Expression of EGFL6 in serum of colorectral cancer patients” but there is no analysis of the Western Blot of Figure 3.  The signal from the normal tissue clearly appears to be the same as for the other cell lines which were tested.  Therefore, no meaningful information can be obtained from Example 3 or Figure 3 as the data which is shown in the Figure does not support any expression of EGFL6 in the cell lines which differs from the normal cell lines which was explicitly stated to not have EGFL6 expression and clearly does not show expression based on Figure 3.  Western blot information is typically quantitated using internal loading controls.  The specification does not provide any quantitative information for this example and therefore, no information regarding expression levels in cancer cell lines can be determined from Figure 3 alone.  
	Examples 4-6 evaluated the ability of the anti-EGFL6 antibody to inhibit various cancer cell lines (HCT116 cells (colorectal cancer), A549 (non-small cell lung cancer), MDA-MB-231 (triple negative breast cancer cell), U87 (glioblastoma cancer cell)) in vitro and in vivo.  These examples provide support for use of the claimed antibody to inhibit angiogenesis and cancer cell growth in tumors that express EGFL6 in colorectal cancer, non-small cell lung cancer, triple negative breast cancer and glioblastomas.  The examples do not provide support for inhibiting any and all cancer cell growth or metastasis because the instant specification does not provide sufficient evidence and support that EGFL6 is expressed in all cancers in all tissues.  The instant specification fails to provide a nexus between EGFL6 and all cancer in all tissues and does not provide a nexus to all the tissues listed in claims 17 and 21.  If EGFL6 is not expressed in these tissues, one of ordinary skill in the art would not reasonably expect that administration of an antibody to EGFL6 would have any effect on the growth of the tumor because the antibody would not have a target at the tumor site.  Neither the instant specification nor the prior art teaches that EGFL6 is expressed in any/all cancers or in all the cancers listed in claims 17 and 21 such that one of ordinary skill in the art would reasonably conclude that administration of an antibody to EGFL6 would be effective to inhibit cancer cell growth or metastasis.  Furthermore, it is not clear that the cancer cell lines which are exemplified in the instant specification are predictive of all colorectal cancer, non-small cell lung cancer, triple negative breast cancer and glioblastomas.  In order for the method of the instant claims to be enabled, EGFL6 would need to be expressed in these tissues and the prior art does not appear to support a conclusion that all cancers express EGFL6 at the time the instant application was filed (see paragraph spanning pages 1-2 of the specification).

Response to Arguments
	Applicant argues at page 12 of the response that “anti-EGFL6 can be a potent inhibitor of angiogenesis, and angiogenesis is known in the art to be involved in known disorders such as cancer, eye disorders such as age-related macular degeneration, and inflammatory disorders”.  Applicant asserts that the “scope of eye disorder or any inflammatory disorder has been removed”.  Applicant’s argument has been fully considered, but is not found persuasive.  Claim 17 clearly is directed to a “method for inhibiting angiogenesis, or treating a cancer or inflammatory disorder in a subject”.  The claim limits the scope of cancer somewhat but fails to limit the scope of “inflammatory disorder”.  The specification provides no information about any role EGFL6 may or may not play in inflammatory conditions, the prior art does not establish any causal link between EGFL6 and inflammation or any role that EGFL6 may have in inflammation such that one of ordinary skill in the art would reasonably conclude that inhibition of EGFL6 by an antibody would have any therapeutic value on the treatment of any particular inflammatory disorder or even inflammation in general.  While Applicant cites Goel et al. for teaching that inflammatory disorders are conditions that can be associated with an abnormal vasculature, this in no way provides evidence that EGFL6 activity is elevated in inflammatory disorders such that inhibition of EGFL6 would provide a therapeutic effect in such disorders.  Therefore, the claims are not enabled for treating an inflammatory disorder by the administration of an EGFL6 antibody absent evidence to the contrary.
	At page 12 of the response, Applicant cites Goel et al. and concludes that anti-EGFL6 can be a potent inhibitor of angiogenesis and that “angiogenesis is known in the art to be involved in known disorders such as cancer, eye disorders such as age-related macular degeneration, and inflammatory disorders”.  Applicant’s conclusions regarding eye disorders and inflammatory disorders are misplaced.  EGFL6 has not been shown to be overexpressed in conditions such as eye disorders or inflammatory disorders.  While EGFL6 has been shown to promote angiogenesis when present in tissues, if the protein is not present or activity promoting angiogenesis, there would be no expectation of success for inhibiting angiogenesis if EGFL6 is not overexpressed and playing an active role in the angiogenesis.  Applicant has presented no evidence that EGFL6 is involved in eye disorders or inflammatory disorders such that administration of an antibody which binds and inhibits EGFL6 would result in a therapeutic outcome.  The prior art of record would suggest that EGFL6 is either very low or non-existent in normal tissues but has been found to be overexpressed in specific cancer tissues and in these situations, EGFL6 has been shown to promote pathological angiogenesis.
NOTE:  Applicant has cited Goel et al. (Physiol. Rev., 2011) but no copy has been provided nor does it appear on the IDS filed 19 May 2022.  Therefore, the Examiner is unable to evaluate the reference or comment on its teachings.
	Applicant argues at page 13 of the response that support for many cancers can be found throughout the prior art and the specification.  Applicant’s argument has been fully considered.  The Examiner acknowledged in the grounds of rejection that the examples in the specification provide support for use of the claimed antibody to inhibit angiogenesis and cancer cell growth in tumors that express EGFL6 and specifically in colorectal cancer, non-small cell lung cancer, triple negative breast cancer and glioblastomas.  However, the examples do not provide support for inhibiting any and all cancer cell growth or metastasis because the instant specification does not provide sufficient evidence and support that EGFL6 is expressed in all cancers in all tissues.  Additionally, the claims now recite a number of different organs, tissues and cancers for which there is no evidence and/or support to provide enablement for treatment because there is established nexus between EGFL6 overexpression and the named cancer/organ.  In order for the claimed antibody which binds EGFL6 to be therapeutic for treatment, it is necessary for EGFL6 to be overexpressed in the cancer because this would be an indicator that EGFL6 is actively promoting angiogenesis in that tissue/cancer.  The fact that EGFL6 can promote angiogenesis in certain cancers is not evidence that it will be active in all cancers and thus, be a therapeutic target.  Without more, it would be unpredictable to administer an antibody to EGFL6 for treatment of a cancer without knowing that the EGFL6 expressed in the target tissue.
	Applicant cites Kang et al. at page 13 of the response.  Kang et al. was published in 2020 and therefore is not prior art and cannot establish the state of the art before the effective filing date of the claimed invention.
	Applicant asserts at page 14 of the response that the sentence in paragraph [00100] is an error as it recites “EGFL6 is not expressed in normal cell lines” because EGFL6 is expressed in normal fetal and embryonic cell lines.  Applicant’s assertion has been fully considered, but is not found persuasive.  EGFL6 is not expressed in normal adult cell lines while EGFL6 is expressed in fetal/embryonic cell lines.  The Examiner believes it would be new matter by omission to delete the sentence at [00100] and it would be remedial to clarify that the cell lines which are being referenced are cell lines from adult tissue.
	At page 14 of the response, Applicant points to Figure 3 to show the relative EGFL6 expression level in particular cell lines compared to normal tissue (NIH3T3 cells – mouse embryonic cells).  Only 5 cell lines showed expression above normal  (CL48, HCT116, HT29, OVCAR3, MCF7 and HCT116 medium).  CL48 appears to be a human Embryonic liver cell line, HCT116 is a human colon cancer cell line, HT29 is a human colorectal adenocarcinoma cell line, OVCAR3 is an ovarian adenocarcinoma cell line, MCF7 is a human breast cancer cell line and HCT116 medium appears to be the medium from HCT116).
	Applicant references a GEPIA clinical dataset (see pages14-15 of the response) and concludes that EGFL6 expression is higher in 18 cancer tissue types than in their parallel normal tissues “while normal tissue also expressed the EGFL6 gene”.  First, the reproduction of the data at page 15 is of such poor quality that the Examiner cannot independently analyze the information or come to any conclusions regarding the information.  Secondly, the statement that the normal tissue also expressed the EGFL6 gene appears to contradict what has been demonstrated in the prior art regarding normal adult tissue and EGFL6 expression.  Lastly, the conclusion that 18 cancer tissues were higher than normal controls appears to be misplaced because at least 4 of the comparisons appear to be the same expression level with relatively high error bars.  But again, as the figure is so poorly reproduced, the Examiner is not able to make a reasonable assessment of what information is or isn’t being presented.
	In response to Applicant’s attempt to demonstrate that EGFL6 is expressed in a number of different tumor tissues which are not accounted for in the instant specification, the Examiner also attempted to determine what the prior art indicated regarding EGFL6 expression in cancer.  According to The Human Protein Atlas (https://www.proteinatlas.org/ENSG00000198759-EGFL6/pathology, accessed on 14 July 2022), expression data indicated that EGFL6 was favorable as a prognostic marker in ovarian cancer and head and neck cancer.  Additionally, prostate, endometrial and pancreatic cancers showed moderate cytoplasmic positivity but the remaining cancer tissues were weakly stained or negative.  Therefore,  the prior art does not appear to be in agreement or confirm Applicant’s assertions with regard to which cancer tissues EGFL6 may be overexpressed in or in which cancers EGFL6 might be a target for therapy.  The Examiner therefore maintains that the claims are not enabled for treating a cancer as broadly claimed for the reasons of record.

Allowable Subject Matter
Claims 1-3, 12 and 15-16 are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine J Saoud whose telephone number is (571)272-0891. The examiner can normally be reached M-F, 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine J Saoud/Primary Examiner, Art Unit 1647